Exhibit 10.1

MODIFICATION TO REVOLVING FACILITY

THIS MODIFICATION TO REVOLVING FACILITY (“Modification”) is made and entered
into this 29th day of May, 2007 by and between Computer Software Innovations,
Inc. (“Borrower”) and RBC Centura Bank (“Bank”).

This Modification is intended to modify the maturity date of that certain
Commercial Promissory Note dated January 2, 2007 in the principal amount of Five
Million Five Hundred Thousand and No/100ths ($5,500,000) (“Revolving Note”).
Specifically, Section 2.2 of the Note shall be amended to reflect that the
Maturity Date (as defined therein) shall be September 15, 2007.

All other terms contained in the Note, and in the Amended and Restated Loan and
Security Agreement by and between Borrower and Bank dated January 2, 2007
(collectively, the “Loan Documents”), shall remain in full force and effect. All
capitalized but undefined terms contained herein shall have the meanings
ascribed to them in the Loan Documents. The Loan Documents are each and all
hereby ratified and affirmed in all respects by the parties hereto, except as
specifically amended or modified herein. It is expressly understood and agreed
that: (a) except as expressly modified hereby, the Loan Documents shall remain
in full force and effect and this Modification shall have no effect on the
priority or validity of the liens set forth in or established by the Loan
Documents; and (b) except as stated herein, Bank expressly reserves all rights
as to recourse under the Loan Documents. Nothing set forth herein shall affect
the priority or extent of the lien of any of the Loan Documents, nor, except as
expressly set forth herein, release or change the liability of any party who may
now be or after the date of this Modification become liable, primarily or
secondarily, under the Loan Documents.

This Modification shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns,
provided, however, that Borrower shall not assign this Modification, any of the
Loan Documents, or any of its respective rights, interests, duties or
obligations hereunder or thereunder in whole or in part without the prior
written consent of Bank and that any such assignment (whether voluntary or by
operation of law) without said consent shall be void. This Modification may be
executed in any number of counterparts with the same effective as if all parties
hereto had signed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart. It is the intention of
the parties that this Modification and the Loan Documents be interpreted in a
consistent manner; provided, however, in the event of any irreconcilable
conflict in the provisions of this Modification and the provisions of the Loan
Documents, the provisions of this Modification shall control.

IN WITNESS WHEREOF, the parties have caused this Modification to be executed
with authority duly obtained, as of the date first written above.

 

BORROWER:

Computer Software Innovations, Inc.

By:

 

/s/ Nancy K. Hedrick

  Nancy K. Hedrick, President, CEO

RBC Centura Bank

By:  

/s/ Charles Arndt

  Charles Arndt, Commercial Banker